Ul Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El Pueblo solicita la desestimación de este recurso fundándose en que el apelante no lia radicado su alegato oportunamente. El letrado de la defensa contesta que dejó de archivar su alegato en tiempo, debido a que estaba bajo una impresión errónea respecto a la fecha en que expiraba el término, y presenta ahora su alegato. Bajo las circunstancias, hemos hecho lo que con frecuencia hacemos, examinado el alegato para ver si el caso es meritorio.
La teoría de la defensa aparentemente fué que en un -caso de violación la perjudicada estaba impedida de prestar su consentimiento por estar mentalmente incapacitada; que no obstante el fiscal la hizo declarar como testigo de cargo y que su declaración necesariamente afectaba el caso. El apelante presenta el aparente dilema de que si la perjudicada podía declarar, también podía prestar su consentimiento, y que si' no estaba en condiciones de asentir, tampoco estaba •capacitada para declarar como testigo. No estamos convencidos de que una mujer no pueda estar impedida de prestar su consentimiento y, sin embargo, no estar tan mentalmente' incapacitada que no pueda prestar declaración. Tampoco es-*90tamos convencidos de qne la cuestión no debió haber sido sus-citada primeramente en la corte inferior. Empero, como la cuestión no ha sido ampliamente discutida ante nos, rehusa-remos desestimar el caso, y así se ordena.